MacLEAN, J.
(concurring). Pleading an agreement to procure for defendant the contract to supply ejectors for the sewage system in course of construction and installation at the city of Morristown, in the county of Morris, in the state of New Jersey, and compensation paid and to be paid therefor, the plaintiff testified that a representative of defendant had said to her:
“If you will use your influence in getting that contract for us, we will install your plumbing work [plumbing which plaintiff wanted installed in her apartment] free of charge and reward you handsomely.”
She further testified that she was to use her influence with the engineers, her employers, Williams, Proctor & Potts; that upon her recommendation her employers accepted the Ansonia ejector; and that, since they accepted it, the contractor was bound to put it in that Morristown job. It appears that defendant secured the contract as lowest bidder, bidding in response to an advertisement for bids by the board of sewage of said town, and his offer being accepted by one Corsa, the contractor. Assuming the evidence sufficient to find that she ■ procured the contract, or, in other and equivalent phrase, that she brought it about by care and pains, or effected it, the motion to dismiss at the close of her case, as well as at the close of the whole *663case, should have been granted, as the plaintiff had testified herself outside the pale of legal assistance, “Dole male sit praetor pactum se non servaturum.” 2 D., xiv, 7, §■ 9. Personal influence in the procurement of such contracts is not a vendible article, and the law looks not beyond the position of selfish temptation.
The judgment should therefore be reversed, and the cause dismissed.